—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 20, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint and denied his cross motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and for leave to amend his bill of particulars, and (2) a judgment of the same court entered January 22, 1997, which dismissed the complaint.
*523Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court correctly dismissed the plaintiffs complaint. The defendants established their entitlement to judgment as a matter of law and the plaintiff failed to establish the existence of a material question of fact, inter alia, as to the cause of his alleged accident and whether it was occasioned by any violation of Labor Law § 240 (1) (see, Gordon v Eastern Ry. Supply, 82 NY2d 555; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494).
The plaintiffs remaining contentions are either without merit or academic in light of the above determination. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.